[g201805172025597096487.jpg]

 

Exhibit 10.21

TINTRI, INC.

INDUCEMENT PLAN

 

1.

Purposes of the Plan.

2

2.

Shares Subject to the Plan.

2

3.

Administration of the Plan.

3

4.

Stock Options.

5

5.

Restricted Stock.

6

6.

Restricted Stock Units.

6

7.

Stock Appreciation Rights.

7

8.

Performance Stock Units and Performance Shares.

7

9.

Performance Awards.

8

10.

Leaves of Absence/Transfer Between Locations/Change of Status.

8

11.

Transferability of Awards.

9

12.

Adjustments; Dissolution or Liquidation.

9

13.

Change in Control.

10

14.

Tax Matters.

11

15.

Other Terms.

12

16.

Term of Plan.

12

17.

Amendment and Termination of the Plan.

12

18.

Conditions Upon Issuance of Shares.

13

19.

Definitions.

13

 

 

 

--------------------------------------------------------------------------------

[g201805172025597096487.jpg]

 

1.

Purposes of the Plan.

The purposes of this Plan are to attract and retain personnel for positions with
the Company Group by providing an inducement material to individuals’ entering
into employment with the Company Group, and to promote the success of the
Company’s business.

The Plan permits the grant of Nonstatutory Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Stock Units, and Performance Awards to any Employee so long as the
following requirements are met:

(a)The Employee was not previously an Employee or Director, or the Employee is
returning to employment of the Company following a bona-fide period of
non-employment; and

(b)The grant of an Award is an inducement material to the Employee’s entering
into employment with the Company in accordance with NASDAQ Listing Rule
5635(c)(4) (the “Listing Rule”).

Notwithstanding the foregoing, an Employee may be granted an Award in connection
with a merger or acquisition to the extent permitted by NASDAQ Listing Rule
5635(c)(3) and the official guidance thereunder.

Each Award under the Plan is intended to qualify as an employment inducement
grant under the Listing Rule and shall become effective only if the individual
to whom the Award is granted actually becomes an Employee.

2.

Shares Subject to the Plan.

(a)Allocation of Shares to Plan. The maximum aggregate number of Shares that may
be issued under the Plan is 1,700,000 Shares. The Shares may be authorized but
unissued Common Stock or Common Stock issued and then reacquired by the Company.

(b)Lapsed Awards.

(i)Options and Stock Appreciation Rights. If an Option or a Stock Appreciation
Right expires or becomes unexercisable without having been exercised in full or
is surrendered under an Exchange Program, the unissued Shares subject to the
Option or Stock Appreciation Right will become available for future issuance
under the Plan.

(ii)Stock Appreciation Rights. Only Shares actually issued pursuant to a Stock
Appreciation Right (i.e., the net Shares issued) will cease to be available
under the Plan; all remaining Shares originally subject to the Stock
Appreciation Right will remain available for future issuance under the Plan.

(iii)Full-Value Awards. Shares issued pursuant to Awards of Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Stock Units or
stock-settled Performance Awards that are reacquired by the Company due to
failure to vest or are forfeited to the Company will become available for future
issuance under the Plan.

(iv)Withheld Shares. Shares used to pay the Exercise Price of an Award or to
satisfy tax withholding obligations related to an Award will become available
for future issuance under the Plan.

(v)Cash-Settled Awards. If any portion of an Award under the Plan is paid to a
Participant in cash rather than Shares, that cash payment will not reduce the
number of Shares available for issuance under the Plan.

(c)Adjustment. The number provided in Section 2(a) will be adjusted as a result
of changes in capitalization and any other adjustments under Section 12.

- 2 -

--------------------------------------------------------------------------------

 

(d)Substitute Awards. If the Administrator grants Awards in substitution for
equity compensation awards outstanding under a plan maintained by an entity
acquired by or consolidated with the Company, the grant of those substitute
Awards will not decrease the number of Shares available for issuance under the
Plan.

3.

Administration of the Plan.

(a)Procedure.

(i)General. The Plan will be administered by the Board or a Committee (the
“Administrator”). Different Administrators may administer the Plan with respect
to different groups of Service Providers. The Board may retain the authority to
concurrently administer the Plan with a Committee and may revoke the delegation
of some or all authority previously delegated.

(ii)Further Delegation. To the extent permitted by Applicable Laws, the
Administrator may delegate to 1 or more officers of the Company the authority to
grant Awards to Employees of the Company or any Subsidiary who are not officers
of the Company or any Subsidiary, provided that the delegation must specify any
limitations on the authority required by Applicable Laws, including the total
number of Shares that may be subject to the Awards granted by such officer(s).
Such delegation may be revoked at any time by the Administrator. Any such Awards
will be granted on the form of Award Agreement most recently approved for use by
the Board or a Committee made up solely of Directors, unless the resolutions
delegating the authority permit the officer(s) to use a different form of Award
Agreement approved by the Board or a Committee made up solely of Directors.

(iii)Approval. Awards granted under the Plan must be approved by a majority of
the Company’s “Independent Directors” (as defined under the NASDAQ Listing
Rules) or the independent Compensation Committee of the Board, in each case
acting as the Administrator.  

(b)Powers of the Administrator. Subject to the terms of the Plan, any
limitations on delegations specified by the Board, and any requirements imposed
by Applicable Laws, the Administrator will have the authority, in its sole
discretion, to make any determinations and perform any actions deemed necessary
or advisable to administer the Plan including:

(i)to determine the Fair Market Value;

(ii)to approve forms of Award Agreements for use under the Plan (provided that
all forms of Award Agreements must be approved by the Board or the Committee of
Directors acting as the Administrator);

(iii)to select the individuals to whom Awards may be granted and grant Awards to
such individuals, subject to Section 1;

(iv)to determine the number of Shares to be covered by each Award granted;

(v)to determine the terms and conditions, consistent with the Plan, of any Award
granted. Such terms and conditions may include, but are not limited to, the
Exercise Price, the time(s) when Awards may be exercised (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Award or the
Shares relating to an Award;

(vi)to institute and determine the terms and conditions of an Exchange Program,
subject to stockholder approval;

(vii)to interpret the Plan and make any decisions necessary to administer the
Plan;

(viii)to establish, amend and rescind rules relating to the Plan, including
rules relating to sub-plans established to satisfy laws of jurisdictions other
than the United States or to qualify Awards for special tax treatment under laws
of jurisdictions other than the United States;

- 3 -

--------------------------------------------------------------------------------

 

(ix)to interpret, modify or amend each Award (subject to Section 17), including
extending the Expiration Date and the post-termination exercisability period of
such modified or amended Awards;

(x)to allow Participants to satisfy tax withholding obligations in any manner
permitted by Section 14;

(xi)to delegate ministerial duties to any of the Company's employees;

(xii)to authorize any person to take any steps and execute, on behalf of the
Company, any documents required for an Award previously granted by the
Administrator to be effective; and

(xiii)to allow Participants to defer the receipt of the payment of cash or the
delivery of Shares otherwise due to any such Participants under an Award.

(c)Termination of Status.

(i)Unless a Participant is on a leave of absence approved by the Company or a
member of the Company Group, as set forth in Section 10, or unless otherwise
expressly provided in an Award Agreement or required by Applicable Laws, the
Participant’s status as a Service Provider, for purposes of the Plan and any
Awards granted to him or her under the Plan, will end immediately before
midnight U.S. Pacific Time between (x) the date on which the Participant last
actively provides continuous services for a member of the Company Group and (y)
the immediately following date (such time of termination, the “Termination of
Status Date”). The Administrator has the sole discretion to determine the date
on which a Participant stops actively providing services and whether a
Participant may still be considered to be providing services while on a leave of
absence and the Administrator may delegate this decision, other than with
respect to Officers, to the Company’s senior human resources officer.

(ii)A Participant’s termination of status as a Service Provider (as described in
Section 3(c)(i)) will occur regardless of the reason for such termination, even
if the termination is later found to be invalid, in breach of employment laws in
the jurisdiction where the Participant is providing services, or in violation of
the terms of the Participant’s employment or service agreement, if any such
agreement exists.

(iii)Unless otherwise expressly provided in an Award Agreement, determined by
the Administrator or required by Applicable Laws, a Participant’s right to vest
in any Award under the Plan will cease and a Participant’s right to exercise any
Award under the Plan after termination of status as a Service Provider will
begin as of the Termination of Status Date and will not be extended by any
notice period, whether arising under contract, statute or common law, including
any period of “garden leave” or similar period mandated under employment laws in
the jurisdiction where the Participant is providing services.

(d)Grant Date. The grant date of an Award (“Grant Date”) will be the date that
the Administrator makes the determination granting such Award or may be a later
date if such later date is designated by the Administrator on the date of the
determination or under an automatic grant policy. Notice of the determination
will be provided to each Participant within a reasonable time after the Grant
Date.

(e)Waiver. The Administrator may waive any terms, conditions or restrictions.

(f)Fractional Shares. Except as otherwise provided by the Administrator, any
fractional Shares that result from the adjustment of Awards will be canceled.
Any fractional Shares that result from vesting percentages will be accumulated
and vested on the date that an accumulated full Share is vested.

(g)Electronic Delivery. The Company may deliver by e-mail or other electronic
means (including posting on a website maintained by the Company or by a third
party under contract with the Company or another member of the Company Group)
all documents relating to the Plan or any Award and all other documents that the
Company is required to deliver to its security holders (including prospectuses,
annual reports and proxy statements).

- 4 -

--------------------------------------------------------------------------------

 

(h)Choice of Law; Choice of Forum. The Plan, all Awards and all determinations
made and actions taken under the Plan, to the extent not otherwise governed by
the laws of the United States, will be governed by the laws of the State of
Delaware without giving effect to principles of conflicts of law. For purposes
of litigating any dispute that arises under this Plan, a Participant’s
acceptance of an Award is his or her consent to the jurisdiction of the State of
Delaware, and agreement that any such litigation will be conducted in the
Delaware Court of Chancery or the United States federal courts for the District
of Delaware, and no other courts, regardless of where a Participant’s services
are performed.

(i)Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

4.

Stock Options.

(a)Stock Option Award Agreement. Each Option will be evidenced by an Award
Agreement that will specify the number of Shares subject to the Option, its per
Share exercise price (“Exercise Price”), its Expiration Date, and such other
terms and conditions as the Administrator determines.

(b)Exercise Price. The Exercise Price for the Shares to be issued upon exercise
of an Option will be determined by the Administrator.

(c)Form of Consideration. The Administrator will determine the acceptable
form(s) of consideration for exercising an Option and those form(s) of
consideration will be described in the Award Agreement. The consideration may
consist of any one or more or combination of the following, to the extent
permitted by Applicable Laws:

(i)cash;

(ii)check or wire transfer;

(iii)promissory note;

(iv)other Shares that have a fair market value on the date of surrender equal to
the aggregate Exercise Price of the Shares as to which such Option will be
exercised. To the extent not prohibited by the Administrator, this shall include
the ability to tender Shares to exercise the Option and then use the Shares
received on exercise to exercise the Option with respect to additional Shares;

(v)consideration received by the Company under a cashless exercise arrangement
(whether through a broker or otherwise) implemented by the Company for the
exercise of Options that has been approved by the Board or a Committee of
Directors;

(vi)consideration received by the Company under a net exercise program under
which Shares are withheld from otherwise deliverable Shares that has been
approved by the Board or a Committee of Directors; and

(vii)any other consideration or method of payment to issue Shares (provided that
other forms of considerations may only be approved by the Board or a Committee
of Directors).

(d)Exercise of Option. An Option is exercised when the Company receives: (i) a
notice of exercise (in such form as the Administrator may specify from time to
time) from the person entitled to exercise the Option and (ii) full payment for
the Shares with respect to which the Option is exercised (together with
applicable tax withholdings). Shares issued upon exercise of an Option will be
issued in the name of the Participant. Until the Shares are issued (as evidenced
by the entry on the books of the Company or of a duly authorized transfer agent
of the Company), no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to the Shares subject to an Option, despite
the exercise of the Option. The Company will issue (or cause to be issued) such
Shares promptly after the Option is exercised. An Option may not be exercised
for a fraction of a Share. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan (except as
provided in Section 2(b)) and for purchase under the Option, by the number of
Shares as to which the Option is exercised.

- 5 -

--------------------------------------------------------------------------------

 

(e)Expiration of Options. An Option’s Expiration Date will be set forth in the
Award Agreement. An Option may expire before its Expiration Date under the Plan
(including pursuant to Sections 3(c), 13, 15(b), or 18(c)) or under the Award
Agreement.

(f)Tolling of Expiration. If exercising an Option prior to its expiration is not
permitted because of Applicable Laws, other than the rules of any stock exchange
or quotation system on which the Common Stock is listed or quoted, the Option
will remain exercisable until 30 days after the first date on which exercise no
longer would be prevented by such Applicable Laws. If this would result in the
Option remaining exercisable past its Expiration Date, then unless earlier
terminated pursuant to Section 13, the Option will remain exercisable only until
the end of the later of (x) the first day on which its exercise would not be
prevented by Section 18(a) and (y) its Expiration Date.

5.

Restricted Stock.

(a)Restricted Stock Award Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction (if
any), the number of Shares granted, and such other terms and conditions as the
Administrator determines. Unless the Administrator determines otherwise, Shares
of Restricted Stock will be held in escrow until the end of the Period of
Restriction applicable to such Shares. All grants of Restricted Stock and
interpretative decisions about Restricted Stock may be made only by the
Administrator.

(b)Restrictions:

(i)Except as provided in this Section 5 or the Award Agreement, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated until the end of the Period of Restriction applicable to such Shares.

(ii)During the Period of Restriction, Service Providers holding Shares of
Restricted Stock may exercise full voting rights with respect to those Shares,
unless the Administrator determines otherwise.

(iii)During the Period of Restriction, Service Providers holding Shares of
Restricted Stock will not be entitled to receive dividends or other
distributions paid with respect to such Shares, unless the Administrator
provides otherwise. If the Administrator provides that dividends and
distributions will be received and any such dividends or distributions are paid
in cash, they will be subject to the same provisions regarding forfeitability as
the Shares of Restricted Stock with respect to which they were paid, and if such
dividend or distributions are paid in Shares, the Shares will be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid and, unless the
Administrator determines otherwise, the Company will hold such dividends until
the restrictions on the Shares of Restricted Stock with respect to which they
were paid have lapsed.

(iv)Except as otherwise provided in this Section 5 or an Award Agreement, Shares
of Restricted Stock covered by each Restricted Stock Award made under the Plan
will be released from escrow when practicable after the last day of the
applicable Period of Restriction.

(v)The Administrator may impose, prior to, or at the time of, grant, or remove
any restrictions on Shares of Restricted Stock.

6.

Restricted Stock Units.

(a)Restricted Stock Unit Award Agreement. Each Award of Restricted Stock Units
will be evidenced by an Award Agreement that will specify the terms, conditions,
and restrictions related to the grant, including the number of Restricted Stock
Units.

(b)Vesting Criteria and Other Terms. The Administrator will set vesting criteria
that, depending on the extent to which the criteria are met, will determine the
number of Restricted Stock Units paid out to the Participant. The Administrator
may set vesting criteria based upon the achievement of Company-wide, divisional,
business unit, or individual goals (that may include continued employment or
service) or any other basis determined by the Administrator in its sole
discretion.

- 6 -

--------------------------------------------------------------------------------

 

(c)Earning Restricted Stock Units. Upon meeting any applicable vesting criteria,
the Participant will be paid as determined in Section 6(d). The Administrator
may reduce or waive any criteria that must be met to earn the Restricted Stock
Units.

(d)Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made at the time set forth in the Award Agreement and determined by the
Administrator. The Administrator may settle earned Restricted Stock Units in
cash, Shares, or a combination of both.

7.

Stock Appreciation Rights.

(a)Stock Appreciation Right Award Agreement. Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the Exercise Price,
its Expiration Date, the conditions of exercise, and such other terms and
conditions as the Administrator determines.

(b)Payment of Stock Appreciation Right Amount. When a Participant exercises a
Stock Appreciation Right, he or she will be entitled to receive a payment from
the Company equal to:

(i)the excess, if any, of the fair market value on the date of exercise over the
Exercise Price, multiplied by

(ii)the number of Shares with respect to which the Stock Appreciation Right is
exercised.

Payment upon Stock Appreciation Right exercise may be made in cash, in Shares
(which, on the date of exercise, have an aggregate Fair Market Value equal to
the amount of payment to be made under the Award), or any combination of cash
and Shares, with the determination of form of payment made by the Administrator.
Shares issued upon exercise of a Stock Appreciation Right will be issued in the
name of the Participant. Until Shares are issued (as evidenced by the entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a stockholder will
exist with respect to the Shares subject to a Stock Appreciation Right, despite
the exercise of the Stock Appreciation Right. The Company will issue (or cause
to be issued) such Shares promptly after the Stock Appreciation Right is
exercised. A Stock Appreciation Right may not be exercised for a fraction of a
Share. Exercising a Stock Appreciation Right in any manner will decrease (x) the
number of Shares thereafter available under the Stock Appreciation Right by the
number of Shares as to which the Stock Appreciation Right is exercised and (y)
the number of Shares thereafter available under the Plan by the number of Shares
issued upon such exercise.

(c)Expiration of Stock Appreciation Rights. A Stock Appreciation Right’s
Expiration Date will be set forth in the Award Agreement. A Stock Appreciation
Right may expire before its expiration date under Sections 13, 15(b) or 18(c)
under the Award Agreement.

(d)Tolling of Expiration. If exercising an Stock Appreciation Right prior to its
expiration is not permitted because of Applicable Laws, other than the rules of
any stock exchange or quotation system on which the Common Stock is listed or
quoted, the Stock Appreciation Right will remain exercisable until 30 days after
the first date on which exercise would no longer be prevented by such
provisions. If this would result in the Stock Appreciation Right remaining
exercisable past its Expiration Date, then it will remain exercisable only until
the end of the later of (x) the first day on which its exercise would not be
prevented by Section 18(a) and (y) its Expiration Date.

8.

Performance Stock Units and Performance Shares.

(a)Award Agreement. Each Award of Performance Stock Units/Shares will be
evidenced by an Award Agreement that will specify any time period during which
any performance objectives or other vesting provisions will be measured
(“Performance Period”) and the other material terms of the Award. The
Administrator may set performance objectives based upon the achievement of
Company-wide, divisional, business unit or individual goals (including, but not
limited to, continued employment or service) or any other basis determined by
the Administrator.

- 7 -

--------------------------------------------------------------------------------

 

(b)Value of Performance Stock Units/Shares. Each Performance Stock Unit will
have an initial value established by the Administrator on or before the Grant
Date. Each Performance Share will have an initial value equal to the Fair Market
Value on the Grant Date.

(c)Performance Objectives and Other Terms. The Administrator will set any
performance objectives or other vesting provisions (that may include continued
employment or service). These objectives or vesting provisions may determine the
number or value of Performance Stock Units/Shares paid out.

(d)Earning of Performance Stock Units/Shares. After an applicable Performance
Period has ended, the holder of Performance Stock Units/Shares will be entitled
to receive a payout of the number of Performance Stock Units/Shares earned by
the Participant over the Performance Period. The Administrator may reduce or
waive any performance objectives or other vesting provisions for such
Performance Stock Units/Shares.

(e)Payment of Performance Stock Units/Shares. Payment of earned Performance
Stock Units/Shares will be made at the time(s) specified in the Award Agreement.
Payment with respect to earned Performance Stock Units/Shares may be made in
cash, in Shares of equivalent value, or any combination of cash and Shares, with
the determination of form of payment made by the Administrator.

9.

Performance Awards.

(a)Award Agreement. Each Performance Award will be evidenced by an Award
Agreement that will specify the Performance Period and the material terms of the
Award. The Administrator may set performance objectives based upon the
achievement of Company-wide, divisional, business unit or individual goals
(including, but not limited to, continued employment or service) or any other
basis determined by the Administrator.

(b)Value of Performance Awards. Each Performance Award’s threshold, target, and
maximum payout values will be established by the Administrator on or before the
Grant Date.

(c)Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (that may include continued
employment or service). These objectives or vesting provisions will determine
the value of the payout for the Performance Awards.

(d)Earning of Performance Awards. After an applicable Performance Period has
ended, the holder of a Performance Award will be entitled to receive a payout
for the Performance Award earned by the Participant over the Performance Period.
The Administrator may reduce or waive any performance objectives or other
vesting provisions for such Performance Award.

(e)Payment of Performance Awards. Payment of earned Performance Awards will be
made at the time(s) specified in the Award Agreement. Payment with respect to
earned Performance Awards will be made in cash, in Shares of equivalent value,
or any combination of cash and Shares, with the determination of form of payment
made by the Administrator at the time of payment.

10.

Leaves of Absence/Transfer Between Locations/Change of Status.

(a)General. Unless otherwise provided by the Administrator, a Participant will
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or other member of the Company Group employing such Employee,
(ii) any leave during which the status of an Employee for purposes of the Plan
and any Award is protected by Applicable Laws, or (iii) any transfer between
locations of the Company or members of the Company Group.

(b)Vesting. Unless a leave policy approved by the Administrator provides
otherwise or it is otherwise required by Applicable Laws, vesting of Awards
granted under the Plan will continue only for Participants on an approved leave
of absence.

- 8 -

--------------------------------------------------------------------------------

 

(c)Military Leaves. For a Participant on a military leave, if required by
Applicable Laws, vesting will continue for the longest period that vesting
continues under any other statutory or Company-approved leave of absence. When a
Participant returns from military leave (under conditions that would entitle him
or her to protection under the Uniformed Services Employment and Reemployment
Rights Act or other Applicable Laws), the Participant will be given vesting
credit to the same extent as if the Participant had continued to provide
services to the Company or other member of the Company Group, as applicable,
through the military leave.

(d)Changes in Status. If a Participant who is an Employee has a reduction in
hours worked, the Administrator may unilaterally:

(i)make a corresponding reduction in the number of Shares or cash amount subject
to any portion of an Award that is scheduled to vest or become payable after the
date of such reduction in hours; and

(ii)in lieu of or in combination with such a reduction, make a corresponding
adjustment to extend the vesting or payment schedule applicable to such Award.

If any such reduction occurs, the Participant will have no right to any portion
of the Award that is reduced.

(e)Determinations. The effect of a Company-approved leave of absence, a
protected leave of absence, a transfer, or a Participant’s reduction in hours of
employment or service on the vesting of an Award shall be determined, under
policies reviewed by the Administrator, by the Company’s senior human resources
officer or such other person performing that function or, with respect to
Directors or Officers, by the Compensation Committee of the Board, and any such
determination will be final and binding to the maximum extent permitted by
Applicable Laws.

11.

Transferability of Awards.

(a)General Rule. Unless determined otherwise by the Administrator or required by
Applicable Laws, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised during the lifetime of the
Participant only by the Participant. If the Administrator makes an Award
transferable, the Award will be limited by any additional terms and conditions
imposed by the Administrator. Any unauthorized transfer of an Award will be
void.

(b)Domestic Relations Orders. If approved by the Administrator and not
prohibited by Applicable Laws, an Award may be transferred under a domestic
relations order, official marital settlement agreement or other divorce or
separation instrument as permitted by U.S. Treasury Regulations Section
1.421-1(b)(2).

(c)Limited Transfers for the Benefit of Family Members. The Administrator may
permit an Award or Share issued under this Plan to be assigned or transferred
subject to the applicable limitations set forth in the General Instructions to
the registration statement on Form S-8 under the Securities Act, if applicable,
and any other Applicable Laws.

(d)Permitted Transferees. Any individual or entity to whom an Award is
transferred will be subject to all of the terms and conditions applicable to the
Participant who transferred the Award, including the terms and conditions in
this Plan and the Award Agreement. If an Award is unvested, then the service of
the Participant will continue to determine whether the Award will vest and any
Expiration Date.

12.

Adjustments; Dissolution or Liquidation.

(a)Adjustments. If any extraordinary dividend or other extraordinary
distribution (whether in cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, issuance of warrants or other rights
to acquire securities of the Company, other change in the corporate structure of
the Company affecting the Shares, or any similar equity restructuring
transaction, as that term is used in Statement of Financial Accounting Standards
Board Accounting Standards Codification Topic 718 (or any of its successors)
affecting the Shares occurs (including, without limitation, a Change in
Control), the Administrator, to prevent diminution or enlargement of the
benefits or potential benefits intended to be provided under the Plan, will
adjust the

- 9 -

--------------------------------------------------------------------------------

 

number and class of shares that may be delivered under the Plan and/or the
number, class, and price of shares covered by each outstanding Award, and the
numerical Share limits in Section 2 in such a manner as it deems equitable.
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company and ordinary course repurchases of shares or other securities of the
Company will not be treated as an event that will require adjustment.

(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant at
such time prior to the effective date of such proposed transaction as the
Administrator determines. To the extent it has not been previously exercised, an
Award will terminate immediately prior to the consummation of such proposed
action.

13.

Change in Control.

(a)Administrator Discretion. If a Change in Control or a merger of the Company
with or into another corporation or other entity occurs (each, a “Transaction”),
each outstanding Award will be treated as the Administrator determines,
including, without limitation, that such Award be continued by the successor
corporation or a Parent or Subsidiary of the successor corporation.

(b)Identical Treatment Not Required. The Administrator need not take the same
action or actions with respect to all Awards or portions thereof or with respect
to all Participants. The Administrator may take different actions with respect
to the vested and unvested portions of an Award. The Administrator will not be
required to treat all Awards similarly in the Transaction.

(c)Continuation. An Award will be considered continued if, following the Change
in Control or merger:

(i)the Award confers the right to purchase or receive, for each Share subject to
the Award immediately prior to the Transaction, the consideration (whether
stock, cash, or other securities or property) received in the Transaction by
holders of Shares for each Share held on the effective date of the Transaction
(and if holders were offered a choice of consideration, the type of
consideration received by the holders of a majority of the outstanding Shares);
provided that if the consideration received in the Transaction is not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon exercising an Option or Stock Appreciation Right or upon the
payout of a Restricted Stock Unit, Performance Stock Unit, Performance Share or
Performance Award, for each Share subject to such Award, to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Common Stock in the
Transaction; or

(ii)the Award is terminated in exchange for an amount of cash and/or property,
if any, equal to the amount that would have been attained upon the exercise of
such Award or realization of the Participant’s rights with respect to such Award
as of the date of the occurrence of the Transaction. Any such cash or property
may be subjected to any escrow applicable to holders of Common Stock in the
Change in Control. If as of the date of the occurrence of the Transaction the
Administrator determines that no amount would have been attained upon the
exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment. The amount of cash or
property can be subjected to vesting and paid to the Participant over the
original vesting schedule of the Award.

(iii)Notwithstanding anything in this Section 13(c) to the contrary, an Award
that vests, is earned or paid-out upon the satisfaction of one or more
performance goals will not be considered continued if the Company or its
successor modifies any of such performance goals without the Participant’s
consent; provided, however, a modification to such performance goals only to
reflect the successor corporation’s post-Transaction corporate structure will
not invalidate an otherwise valid Award continuation.

- 10 -

--------------------------------------------------------------------------------

 

(d)Modification. The Administrator will have authority to modify Awards in
connection with a Change in Control or merger:

(i)in a manner that causes the Awards to lose their tax-preferred status,

(ii)to terminate any right a Participant has to exercise an Option prior to
vesting in the Shares subject to the Option (i.e., “early exercise”), so that
following the closing of the Transaction the Option may only be exercised only
to the extent it is vested;

(iii)to reduce the Exercise Price of the Award in a manner that is
disproportionate to the increase in the number of Shares subject to the Award,
as long as the amount that would be received upon exercise of the Award
immediately before and immediately following the closing of the Transaction is
equivalent and the adjustment complies with U.S. Treasury Regulation Section
1.409A-1(b)(5)(v)(D); and

(iv)to suspend a Participant’s right to exercise an Option during a limited
period of time preceding and or following the closing of the Transaction without
Participant consent if such suspension is administratively necessary or
advisable to permit the closing of the Transaction.

(e)Non-Continuation. If the successor corporation does not continue an Award (or
some portion such Award), the Participant will fully vest in (and have the right
to exercise) 100% of the then-unvested Shares subject to his or her outstanding
Options and Stock Appreciation Rights, all restrictions on 100% of the
Participant’s outstanding Restricted Stock and Restricted Stock Units will
lapse, and, regarding 100% of Participant’s outstanding Awards with
performance-based vesting, all performance goals or other vesting criteria will
be treated as achieved at 100% of target levels and all other terms and
conditions met. In no event will vesting of an Award accelerate as to more than
100% of the Award. If Options or Stock Appreciation Rights are not continued
when a Change in Control or a merger of the Company with or into another
corporation or other entity occurs, the Administrator will notify the
Participant in writing or electronically that the Participant’s vested Options
or Stock Appreciation Rights (after considering the foregoing vesting
acceleration, if any) will be exercisable for a period of time determined by the
Administrator in its sole discretion and all of the Participant’s Options or
Stock Appreciation Rights will terminate upon the expiration of such period
(whether vested or unvested).

14.

Tax Matters.

(a)Withholding Requirements. Prior to the delivery of any Shares or cash under
an Award (or exercise thereof) or such earlier time as any Tax Obligations are
due, the Company may deduct or withhold, or require a Participant to remit to
the Company, an amount sufficient to satisfy any Tax Obligations with respect to
such Award or Shares subject to such Award.

(b)Withholding Arrangements. The Administrator, in its sole discretion and under
such procedures as it may specify from time to time, may elect to satisfy such
Tax Obligations, in whole or in part, by (without limitation) (i) requiring the
Participant to pay cash, (ii) withholding otherwise deliverable cash (including
cash from the sale of Shares issued to the Participant) or Shares having a fair
market value equal to the amount required to be withheld, (iii) forcing the sale
of Shares issued pursuant to an Award (or exercise thereof) having a fair market
value equal to the minimum statutory amount required to be withheld or a greater
amount if such greater amount would not result in unfavorable financial
accounting treatment for the Company, (iv) requiring the Participant to deliver
to the Company already-owned Shares having a fair market value equal to the
minimum statutory amount required to be withheld or a greater amount if such
greater amount would not result in unfavorable financial accounting treatment,
or (v) requiring the Participant to engage in a cashless exercise transaction
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan, provided that, in all instances, the satisfaction of the Tax
Obligations will not result in any adverse accounting consequence to the
Company, as the Administrator may determine in its sole discretion. The fair
market value of the Shares to be withheld or delivered will be determined as of
the date the taxes must be withheld.

- 11 -

--------------------------------------------------------------------------------

 

(c)Compliance With Code Section 409A. Except as otherwise determined by the
Administrator, it is intended that Awards will be designed and operated so that
they are either exempt from the application of Code Section 409A or comply with
any requirements necessary to avoid the imposition of additional tax under Code
Section 409A(a)(1)(B) so that the grant, payment, settlement or deferral will
not be subject to the additional tax or interest applicable under Code Section
409A and the Plan, and each Award Agreement will be interpreted consistent with
this intent. This Section 14(c) is not a guarantee to any Participant of the tax
consequences of his or her Awards. In no event will the Company or any other
member of the Company Group reimburse a Participant for any tax imposed or other
costs incurred as a result of Code Section 409A.

15.

Other Terms.

(a)No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right to continue as a Service Provider, nor will
they interfere with the Participant’s right, or the Participant’s employer’s
right, to terminate such relationship with or without cause, to the extent
permitted by Applicable Laws.

(b)Forfeiture Events.

(i)All Awards granted under the Plan will be subject to recoupment under any
clawback policy that the Company is required to adopt pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other Applicable Laws. In
addition, the Administrator may impose such other clawback, recovery or
recoupment provisions in an Award Agreement as the Administrator determines
necessary or appropriate, including but not limited to a reacquisition right
regarding previously acquired Shares or other cash or property. Unless this
Section 15(b) is specifically mentioned and waived in an Award Agreement or
other document, no recovery of compensation under a clawback policy or otherwise
will be an event that triggers or contributes to any right of a Participant to
resign for “good reason” or “constructive termination” (or similar term) under
any agreement with the Company or a member of the Company Group.

(ii)The Administrator may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award will be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but will not be limited to,
termination of such Participant’s status as a Service Provider for cause or any
specified action or inaction by a Participant, whether before or after such
Participant’s Termination Status Date, that would constitute cause for
termination of such Participant’s status as a Service Provider.

(iii)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under securities laws, any Participant who (1)
knowingly or through gross negligence engaged in the misconduct or who knowingly
or through gross negligence failed to prevent the misconduct or (2) is one of
the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, must reimburse the Company the amount of any payment
in settlement of an Award earned or accrued during the 12-month period following
the first public issuance or filing with the United States Securities and
Exchange Commission (whichever first occurred) of the financial document
embodying such financial reporting requirement.

16.

Term of Plan.

The Plan will become effective March 15, 2018. It will continue in effect until
terminated under Section 17.

17.

Amendment and Termination of the Plan.

(a)Amendment and Termination. The Board or Compensation Committee of the Board
may amend, alter, suspend or terminate the Plan.

(b)Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary or desirable to comply with Applicable
Laws.

- 12 -

--------------------------------------------------------------------------------

 

(c)Consent of Participants Generally Required. Subject to Section 17(d) below,
no amendment, alteration, suspension or termination of the Plan or an Award
under it will materially impair the rights of any Participant without a signed,
written agreement between the Participant and the Company. Termination of the
Plan will not affect the Administrator’s ability to exercise the powers granted
to it regarding Awards granted under the Plan prior to such termination.

(d)Exceptions to Consent Requirement.

(i)A Participant’s rights will not be deemed to have been impaired by any
amendment, alteration, suspension or termination if the Administrator, in its
sole discretion, determines that the amendment, alteration, suspension or
termination taken as a whole, does not materially impair the Participant’s
rights; and

(ii)Subject to any limitations of Applicable Laws, the Administrator may amend
the terms of any one or more Awards without the affected Participant’s consent
even if it does materially impair the Participant’s right if such amendment is
done:

(1)in a manner specified by the Plan,

(2)to clarify the manner of exemption from Code Section 409A or compliance with
any requirements necessary to avoid the imposition of additional tax under Code
Section 409A(a)(1)(B), or

(3)to comply with other Applicable Laws.

18.

Conditions Upon Issuance of Shares.

(a)Legal Compliance. Shares will not be issued pursuant to an Award unless the
issuance and delivery of such Shares will comply with Applicable Laws. If
required by the Administrator, issuance will be further subject to the approval
of counsel for the Company with respect to such compliance. The inability of the
Company to obtain authority from any regulatory body having jurisdiction or to
complete or comply with the requirements of any Applicable Laws will relieve the
Company of any liability regarding the failure to issue or sell such Shares as
to which such authority, registration, qualification or rule compliance was not
obtained and the Administrator reserves the authority, without the consent of a
Participant, to terminate or cancel Awards with or without consideration in such
a situation.

(b)Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant
during any such exercise that the Shares are being purchased only for investment
and with no present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.

(c)Failure to Accept Award. If a Participant has not accepted an Award or has
not taken all administrative and other steps (e.g., setting up an account with a
broker designated by the Company) necessary for the Company to issue Shares upon
the vesting, exercise, or settlement of the Award prior to the first date the
Shares subject to such Award are scheduled to vest, then the Award will be
cancelled on such date and the Shares subject to such Award immediately will
revert to the Plan for no additional consideration unless otherwise provided by
the Administrator.

19.

Definitions.

The following definitions are used in this Plan:

(a)“Applicable Laws” means the requirements relating to the administration of
equity-based awards and the related issuance of Shares under U.S. state
corporate laws, U.S. federal and state securities laws, the Code, any stock
exchange or quotation system on which the Common Stock is listed or quoted and,
only to the extent applicable with respect to an Award or Awards, the tax,
securities, exchange control, and other laws of any jurisdictions other than the
United States where Awards are, or will be, granted under the Plan. Reference to
a section of an Applicable Law or regulation related to that section shall
include such section or regulation, any valid regulation issued under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

- 13 -

--------------------------------------------------------------------------------

 

(b)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Stock Units, Performance Shares, or Performance Awards.

(c)“Award Agreement” means the written or electronic agreement setting forth the
terms applicable to an Award granted under the Plan. The Award Agreement is
subject to the terms of the Plan.

(d)“Board” means the Board of Directors of the Company.

(e)“Change in Control” means the occurrence of any of the following events:

(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, with the stock held by such Person,
constitutes more than 50% of the total voting power of the stock of the Company;
provided, that for this subsection, the acquisition of additional stock by any
one Person, who prior to such acquisition is considered to own more than 50% of
the total voting power of the stock of the Company will not be considered a
Change in Control. Further, if the stockholders of the Company immediately
before such change in ownership continue to retain immediately after the change
in ownership, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately prior to the change in ownership,
direct or indirect beneficial ownership of 50% or more of the total voting power
of the stock of the Company, such event shall not be considered a Change in
Control under this Section 19(e)(i). For this purpose, indirect beneficial
ownership shall include, without limitation, an interest resulting from
ownership of the voting securities of one or more corporations or other business
entities which own the Company, as the case may be, either directly or through
one or more subsidiary corporations or other business entities; or

(ii)A change in the effective control of the Company which occurs on the date a
majority of members of the Board is replaced during any 12-month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the appointment or election. For this Section
19(e)(ii), if any Person is in effective control of the Company, the acquisition
of additional control of the Company by the same Person will not be considered a
Change in Control; or

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such Person
or Persons) assets from the Company that have a total gross fair market value
equal to or more than 50% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions;
provided, that for this Section 19(e)(iii), the following will not constitute a
change in the ownership of a substantial portion of the Company’s assets:

(1)a transfer to an entity controlled by the Company’s stockholders immediately
after the transfer, or

(2)a transfer of assets by the Company to:

(A)a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock,

(B)an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company,

(C)a Person, that owns, directly or indirectly, 50% or more of the total value
or voting power of all the outstanding stock of the Company, or

(D)an entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a Person described in subsections 19(e)(iii)(2)(A) to
19(e)(iii)(2)(C).

- 14 -

--------------------------------------------------------------------------------

 

For this definition, gross fair market value means the value of the assets of
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets. For this definition,
persons will be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company.

A transaction will not be a Change in Control:

(i)unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A; or

(ii)if its sole purpose is to (1) change the state of the Company’s
incorporation, or (2) create a holding company owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction.

(f)“Code” means the U.S. Internal Revenue Code of 1986. Reference to a section
of the Code or regulation related to that section shall include such section or
regulation, any valid regulation issued under such section, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

(g)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board.

(h)“Common Stock” means the common stock of the Company.

(i)“Company” means Tintri, Inc., a Delaware corporation, or any of its
successors.

(j)“Company Group” means the Company, any Parent or Subsidiary, and any entity
that, from time to time and at the time of any determination, directly or
indirectly, is in control of, is controlled by or is under common control with
the Company.

(k)“Consultant” means any natural person engaged by a member of the Company
Group to render bona fide services to such entity, provided the services (i) are
not in connection with the offer or sale of securities in a capital raising
transaction, and (ii) do not directly promote or maintain a market for the
Company's securities. A Consultant must be a person to whom the issuance of
Shares registered on Form S-8 under the Securities Act is permitted.

(l)“Director” means a member of the Board.

(m)“Employee” means any person, including Officers and Directors, employed by
the Company or any member of the Company Group. Notwithstanding the foregoing,
Options granted to individuals not providing services to the Company or a member
of the Company Group should be carefully structured to comply with the payment
timing rules of Code Section 409A. Neither service as a Director nor payment of
a director’s fee by the Company will constitute “employment” by the Company.
However, for the avoidance of doubt, although a person who is an Employee also
may be a Director, a person who already is serving as a Director prior to
becoming an Employee will not be eligible to be granted an Award under the Plan
unless permitted under the Listing Rule. The Company shall determine in good
faith and in the exercise of its discretion whether an individual has become or
has ceased to be an Employee and the effective date of such individual’s
employment or termination of employment, as the case may be. For purposes of an
individual’s rights, if any, under the Plan as of the time of the Company’s
determination, all such determinations by the Company shall be final, binding
and conclusive, notwithstanding that the Company or any court of law or
governmental agency subsequently makes a contrary determination.

(n)“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

- 15 -

--------------------------------------------------------------------------------

 

(o)“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower Exercise Prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the Exercise Price of an outstanding Award is
increased or reduced. The Administrator will determine the terms and conditions
of any Exchange Program, subject to stockholder approval.

(p)“Expiration Date” means the last possible day on which an Option or Stock
Appreciation Right may be exercised. Any exercise must be completed before
midnight U.S. Pacific Time between the Expiration Date and the following date;
provided, however, that any broker-assisted cashless exercise of an Option
granted hereunder must be completed by the close of market trading on the
Expiration Date.

(q)“Fair Market Value” means, as of any date, the value of a Share, determined
as follows:

(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, the
NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market of The NASDAQ Stock Market, the Fair Market Value will be the closing
sales price for a Share (or the closing bid, if no sales were reported) as
quoted on such exchange or system on the day of determination, as reported by
such source as the Administrator determines to be reliable;

(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination (or, if no bids and asks were reported on that date on the
last Trading Day such bids and asks were reported), as reported by such source
as the Administrator determines to be reliable; or

(iii)Absent an established market for the Common Stock, the Fair Market Value
will be determined in good faith by the Administrator.

Notwithstanding the foregoing, if the determination date for the Fair Market
Value occurs on a weekend, holiday or other non-Trading Day, the Fair Market
Value will be the price as determined under subsections 19(q)(i) or
19(q)(ii) above on the immediately preceding Trading Day, unless otherwise
determined by the Administrator. In addition, for purposes of determining the
fair market value of shares for any reason other than the determination of the
Exercise Price of Options or Stock Appreciation Rights, fair market value will
be determined by the Administrator in a manner compliant with Applicable Laws
and applied consistently for such purpose. Further, the determination of fair
market value for purposes of tax withholding may be made in the Administrator’s
sole discretion subject to Applicable Laws and is not required to be consistent
with the determination of Fair Market Value for other purposes.

(r)“Fiscal Year” means a fiscal year of the Company.

(s)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an incentive stock option within the
meaning of Code Section 422.

(t)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.

(u)“Option” means a stock option to acquire Shares granted under Section 4. All
Options granted under the Plan will be Nonstatutory Stock Options.

(v)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Code Section 424(e), in relation to the Company.

(w)“Participant” means the holder of an outstanding Award.

(x)“Performance Awards” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which will be settled for cash, Shares or other
securities or a combination of the foregoing under Section 9.

- 16 -

--------------------------------------------------------------------------------

 

(y)“Performance Share” means an Award denominated in Shares which may be earned
in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine under Section 8.

(z)“Performance Stock Units” means an Award which may be earned in whole or in
part upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing under Section 8.

(aa)“Performance Stock Units/Shares” means Performance Stock Units or
Performance Shares, as applicable.

(bb)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock is subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

(cc)“Plan” means this Inducement Plan.

(dd)“Restricted Stock” means Shares issued under an Award granted under Section
5 or issued as a result of the early exercise of an Option.

(ee)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value, granted under Section 6. Each Restricted Stock
Unit represents an unfunded and unsecured obligation of the Company.

(ff)“Securities Act” means U.S. Securities Act of 1933, as amended.

(gg)“Service Provider” means an Employee, Director or Consultant.

(hh)“Share” means a share of Common Stock.

(ii)“Stock Appreciation Right” means an Award granted (alone or in connection
with an Option) under Section 7.

(jj)“Subsidiary” means a “subsidiary corporation” as defined in Code
Section 424(f), in relation to the Company.

(kk)“Tax Obligations” means tax and social insurance and social security
liability or premium obligations in connection with an Award, including, without
limitation, (i) all federal, state, and local income, employment and any other
taxes (including the Participant’s U.S. Federal Insurance Contributions Act
(FICA) obligation) that are required to be withheld by the Company or a member
of the Company Group, (ii) the Participant’s, and, to the extent required by the
Company, the Company’s or a Company Group member’s, fringe benefit tax
liability, if any, associated with the grant, vesting, or exercise of an Award
or sale of Shares issued under the Award, and (iii) any other taxes or social
insurance or social security liabilities or premium obligations the
responsibility for which the Participant has, or has agreed to bear, with
respect to such Award or the Shares subject to an Award.

(ll)“Trading Day” means a day on which the primary stock exchange or national
market system on which the Common Stock trades.

*     *     *

- 17 -